DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This is a response to Applicant’s amendment filed on 17 May 2022, wherein: 
Claims 11 and 15-19 are amended.
Claims 5-10, 12-14, and 20-22 remain withdrawn.
Claims 1-4 are canceled.
Claims 11 and 15-19 are pending.

Priority
The improper claim to benefit of priority identified in the Office Action mailed 21 December 2021 is maintained and incorporated by reference herein.  It is reproduced below for Applicant’s convenience.

The instant application claims benefit of priority to parent application 15/172,065 and provisional application 62/170,570. However, these applications do not support independent claim 11, and therefore dependent claims 15-19 as well, at least as identified in the rejections of the claims under 35 USC 112(a) below. Therefore, the instant application does not gain the benefit of the earlier filing dates of the parent application and provisional application.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 has a comma at the preceding “and” in line 2.  This should be a semi-colon to maintain uniformity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 11 recites the limitation "the electronic network" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 15-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.  

Further regarding claim 11, it is unclear what constitutes “an electronic survey question associated with subject matter specific to an instructor, a student, or at least one learning material of the learning course”.  In particular, the language “is associated with” is vague and does not aid one of ordinary skill in the art to be apprised of the metes and bounds of the patent protection sought.  Furthermore, it merely recites nonfunctional descriptive material as it does not provide any functional relationship between the printed matter and the substrate, and therefore does not add patentable weight.  Dependent claims 15-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.  

Further regarding claim 11, it is unclear whether the second instance of “an occurrence of the event” is the same occurrence as the first instance or a different occurrence.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, they are construed as the same occurrence of the event.  Dependent claims 15-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.  

Further regarding claim 11, it is unclear what constitutes trigger data.  Para. 50-55 of the instant specification provide unbounded examples, in results-based language, of what trigger data may define, but does not actually identify what trigger data comprises in order to define.  Para. 149, 150, and 221-223 of the instant specification provide an unbounded definition of trigger causing the term “trigger” to be indefinite.  Additionally, while Fig. 10 and associated para. 216-223 provide the steps for generating a trigger database, they are absent any clear description of what “trigger data” comprises to make up a trigger database.  As the scope of the term “trigger data” is unclear, the limitation is further indefinite.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 15-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.  

Regarding claim 15, the claim has been amended such that the limitation “responsive to a determination that the at least one additional electronic survey question is associated in the data store with the event, including the at least one additional electronic survey question in the electronic survey” is now untethered from the identifying step.  Thus, it is unclear what this “responsive to a determination” limitation is functionally related to in the claimed system as it does not affect any function.  In particular, it is unclear if the term “including” is now being treated as a verb or remaining as a preposition.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the term “including” is now being interpreted as a verb such that it creates a function that “responsive to a determination” affects.

Regarding claim 16, it is unclear what constitutes “wherein the event is associated with a predetermined time interval”.  In particular, the language “is associated with” is vague and does not aid one of ordinary skill in the art to be apprised of the metes and bounds of the patent protection sought.  Furthermore, it merely recites nonfunctional descriptive material as it does not provide any functional relationship between the printed matter and the substrate, and therefore does not add patentable weight.  

Regarding claims 17 and 18, it is unclear what constitutes “wherein the event is associated with performance data of at least one student of the learning course”.  In particular, the language “is associated with” is vague and does not aid one of ordinary skill in the art to be apprised of the metes and bounds of the patent protection sought.  Furthermore, it merely recites nonfunctional descriptive material as it does not provide any functional relationship between the printed matter and the substrate, and therefore does not add patentable weight.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claim 11, the originally filed disclosure fails to provide sufficient written description for “an electronic survey question associated with subject matter specific to an instructor, a student, or at least one learning material of the learning course”.  In particular, Applicant asserts at pg. 1 of the Remarks, that para. 50-52 provide support for the instant amendments to the claims.  However, para. 50-52 are silent regarding this limitation.  Therefore, this is new matter.  Dependent claims 15-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 11, the originally filed disclosure fails to provide sufficient written description for the newly amended limitations “trigger data associated with the electronic survey question, the trigger data defining an event, wherein an occurrence of the event automatically triggers execution of an action in response to an occurrence of the event” and “wherein the determination [that the event has occurred] is based on the trigger data”.  In particular, the originally filed disclosure is silent regarding “the trigger data defining an event, wherein an occurrence of the event automatically triggers execution of an action in response to an occurrence of the event” and the “determination is based on the trigger data”.  Thus, this is new matter.  Dependent claims 15-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 11 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to a system which falls under at least one of the four statutory categories (STEP 1: YES).
However, the instant claims recite store a course data associated with a learning course, ; receive a first user input including: a survey question associated with subject matter specific to an instructor, a student, or at least one learning material of the learning course; and trigger data associated with the survey question, the trigger data defining an event, wherein an occurrence of the event triggers execution of an action in response to an occurrence of the event; store the survey question and the trigger data; responsive to a determination that the event has occurred, wherein the determination is based on the trigger data: identify a target user within the course data; generate a survey including the survey question; and transmit the survey, to the target user, for display; and receive a response to the survey question.  The claims further recite identify at least one additional survey question; and responsive to a determination that the at least one additional survey question is associated with the event, including the at least one additional survey question in the survey; or wherein the event is associated with a predetermined time interval, and determine that the predetermined time interval has passed; generate the survey in response to a passing of the predetermined time interval; and transmit the survey; or receive a threshold defining a low performance in the learning course, wherein the event is associated with performance data of at least one student of the learning course, wherein the performance data is below the threshold; determine that the performance data is below the threshold; generate the survey in response to the performance data being below the threshold; and transmit the survey; or receive: at least one learning objective of the learning course; and a threshold defining a minimum performance for the at least one learning objective, wherein the event is associated with performance data of at least one student of the learning course, wherein the performance data is below the threshold; determine that the performance data is below the threshold; generate the survey in response to the performance data being below the threshold; and transmit the survey; or wherein the event is a beginning of the learning course, and determine, from the course data, that the beginning of learning course has occurred; generate the survey in response to the beginning of the learning course; and transmit the survey.  The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) through basic actions of faculty and students. The storing, receiving, determining, identifying, generating, aggregating, and assigning steps also amount to the abstract idea grouping of mental processes (including observations, evaluations, judgements, and opinions) as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with the aid of pen and paper.  Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
The judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claim 11), a server (claim 11), at least one processor (claim 11), a memory (claim 11), a data store (claim 11), the electronic network (claim 11), a first client device (claim 11), a first Graphical User Interface (GUI) (claim 11), identifying a survey question and a survey as electronic (claim 11), a second client device (claim 11), a second GUI (claim 11), identifying an additional survey question as electronic (claim 11), and identifying that the electronic survey is automatically generated (claims 11 and 16-19) is not sufficient to impart patentability to the method performed by the system.  Although the majority of the claims recite computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their basic computer functions (i.e., receiving, storing, processing, outputting data).  This is evidenced by the lack of significant structure in the figures (i.e., Fig. 1-4A and 5-9 merely illustrate elements as generic icons or non-descript black boxes) and the nature in which any structural items are described in the specification.  See, for example, at least para. 59-91, 94-108, 111, 118, 119, 122-150, 152, 153, 157-167, 169-171, 183-215, and 242-247.  A large portion of the claims is devoted to enumerating types of information and information sources available.  The claims in this case do not even require a new source or type of information, or new techniques for analyzing it.  As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  Again, this is evidenced by the lack of significant structure in the figures and the generic nature in which any structural items are described in the specification as identified above.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  In particular, the steps recited in the claims are wholly directed to the abstract idea as identified in Step 2A, Prong 1, above.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  BASCOM Global Internet Servs. v. AT&T Mobility LLC (827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)), Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  Just as in Electric Power Group, a large portion of the claims is devoted to enumerating types of information and information sources available.  The claims in this case do not even require a new source or type of information, or new techniques for analyzing it.  As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data.  This is evidenced by at least Fig. 1-4A and 5-9 which merely illustrate elements as generic icons or non-descript black boxes and the generic nature in which any structural items are described in the specification.  See, for example, at least para. 59-91, 94-108, 111, 118, 119, 122-150, 152, 153, 157-167, 169-171, 183-215, and 242-247.  Furthermore, the computer components and basic computer functions, such as automatically generating the survey, are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the Courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  Again, this is evidenced by the lack of significant structure in the figures and the generic nature in which any structural items are described in the specification as identified above.  The lack of improvement to the computer or other technology is evidenced by the lack of incorporation of specific rules which enable the automation of a computer-implemented task that previously could only be performed subjectively by humans, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  In particular, the steps recited in the claims are wholly directed to the abstract idea as identified in Step 2A.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0243180, hereinafter referred to as Kim) in view of Guirguis (US 2004/01919744).

Regarding claim 11, Kim teaches a system: 
comprising a server (Kim, Fig. 1, content management servers 102), the server including at least one processor executing instructions within a memory (Kim, para. 26, “content management servers 102… may include various hardware components, for example, a motherboard, a processing units, memory systems, hard drives, network interfaces, power supplies, etc… Content management server 102 may act according to stored instructions located in a memory subsystem of the server 102, and may run an operating system, including any commercially available server operating system and/or any other operating systems discussed herein.”), the server being configured to:
store, within a data store coupled to the electronic network, a course data associated with a learning course (Kim, para. 111, The process 800 begins at block 802 wherein course data is received. In some embodiments, the course data can include information relating to one or several courses including, for example, information relating to the start and end times for the one or several courses, the one or several teachers and/or instructors for the one or several courses, materials used in the one or several courses, or the like. In some embodiments, the course data can include information relating to when surveys and/or evaluations have been completed and/or generated and the results of the surveys and/or evaluations.  In some embodiments, this information can be retrieved from the content library database 303.”  The course data is received from the content library database.  This identifies that the course data is stored in the content library database.)
receive, from a first client device configured to display a first user interface (Kim, Fig. 5, I/O Subsystem 526; para. 89, “I/0 subsystem 526 may include device controllers 528 for one or more user interface input devices and/or user interface output devices 530. User interface input and output devices 530 may be integral with the computer system 500 (e.g., integrated audio/video systems, and/or touchscreen displays), or may be separate peripheral devices which are attachable/detachable from the computer system 500.”  Para. 90, “Input devices 530 may include a keyboard, pointing devices such as a mouse or trackball, a touchpad or touch screen incorporated into a display, a scroll wheel, a click wheel, a dial, a button, a switch, a keypad, audio input devices with voice command recognition systems, microphones, and other types of input devices.”), a first user input including:  
an electronic survey question associated with subject matter specific to an instructor, a student, or at least one learning material of the learning course (Kim, para. 40, “questions received from a user device 106 and/or a supervisor device 110.” para. 120, “the questions can be selected such that the survey questions relate to one or several topics such as, for example, pace including, for example, whether subject matter was presented at the right speed, too fast, or too slow, structure including, for example, the degree to which the organization of subject matter facilitated learning, technology including the degree to which technology based resources facilitated learning, and/or comprehension including the degree to which the subject matter was comprehensible and facilitated learning.”); and
trigger data associated with the electronic survey question, the trigger data defining an event, wherein an occurrence of the event automatically triggers execution of an action in response to an occurrence of the event (Kim, para. 115, “this can include associating a trigger with the course, In some embodiments, the trigger is triggered when the amount of time has passed such that a new survey and/or evaluation is due.”); 
store the electronic survey question and the trigger data in the data store (Kim, Fig. 3, Databases/Database Server(s) 104 includes User Profile Database 301, Content Library Database 303, Evaluation Database 308, Survey Database 309, etc.; at least para. 6, “survey database can include a plurality of questions and survey data received in response to the plurality of questions.” and para. 148, “this indicator can be added to one of the databases 104 such as, for example, the survey database 309 and/or the user profile database 301.”); 
responsive to a determination that the event has occurred, wherein the determination is based on the trigger data: 
identify a target user within the course data (Kim, Fig. 8, Select Students 822); 
automatically generate an electronic survey including the electronic survey question (Kim, Fig. 8, Generate Survey 824); and 
transmit the electronic survey, to a second client device operated by the target user, for display on a second GUI on the second client device (Kim. para. 120, “the generation of the survey can further include providing the survey to the one or several students in the sample.  In some embodiments, the survey can be provided to one or several user devices 106 associated with one or several students in the sample.”); and 
receive, from the second client device, a response to the electronic survey question (Fig. 8, Receive Survey Response 826).
Kim does not explicitly teach that the user interface is a Graphical User Interface (GUI).
However, in an analogous art, Guirguis teaches that the user interface is a GUI (Guirguis, para. 64, “the system is adapted to provide an object based graphical user interface (GUI) on one or more client computer.”  Para. 71, “In some embodiments, various other on-site client computers can be provided in the region LCS [Learning Center System], as shown, for use as instructor computers (such as, e.g., described below), as computers for system administrators and/or as supplemental computers for student access and/or the like. In some exemplary embodiments, these other computers can include standard desktop and/or laptop and/or other computers, including, e.g., … hand-operated GUI pointer devices (e.g., mice), etc.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the user interface of Kim to be a GUI as identified in Guirguis because a graphical user interface is a commonly used interface before the effective filing of the claimed invention (see at least para. 13-17 of Guirguis which identifies at least several other related prior art that each use a GUI).  Thus, it is merely a simple substitution of one known element for another to obtain predictable results.

Regarding claim 15, Kim teaches the system of claim 11, wherein the server is further configured to:
identify, within the data store, at least one additional electronic survey question (Kim, par. 120, “the survey can be generated from one or several preexisting questions and/or from questions created by the teacher specifically for the course and/or survey.”); and 
responsive to a determination that the at least one additional electronic survey question is associated in the data store with the event, including the at least one additional electronic survey question in the electronic survey (Kim, par. 120, “the survey can be generated from one or several preexisting questions and/or from questions created by the teacher specifically for the course and/or survey.”).

Regarding claim 16, Kim teaches the system of claim 11, wherein the event is associated with a predetermined time interval (Kim, Para. 115, “the trigger is triggered when the amount of time has passed such that a new survey and/or evaluation is due.”), and
wherein the server is further configured to:
determine that the predetermined time interval has passed (Kim, para. 114, this determination can include identifying the date of the last completed survey and/or evaluation, determining the amount of time that has passed since the date of the last completed survey and/or evaluation, and determining if an adequate amount of time has passed such that a new and/or additional survey and/or evaluation should be completed and/or generated.”); 
automatically generate the electronic survey in response to a passing of the predetermined time interval (Kim, (Kim, Fig. 8, Generate Survey 824; para. 114, “determining if an adequate amount of time has passed such that a new and/or additional survey and/or evaluation should be completed and/or generated.”); and 
transmit the electronic survey to the second user device (Kim. para. 120, “the generation of the survey can further include providing the survey to the one or several students in the sample.  In some embodiments, the survey can be provided to one or several user devices 106 associated with one or several students in the sample.”).

Regarding claim 17, Kim teaches the system of claim 11, wherein the server is further configured to:
receive, from the first client device, a threshold defining a low performance in the learning course (Kim, Fig. 10, Retrieve Academic Performance Parameter 1002), wherein the event is associated with performance data of at least one student of the learning course, wherein the performance data is below the threshold (Kim, Fig. 11, Compare Academic Performance with Parameter 1104); 
determine that the performance data is below the threshold (Kim, Fig. 11, Compare Academic Performance with Parameter 1104); 
automatically generate the electronic survey in response to the performance data being below the threshold (Kim, Fig. 11, Proceed to block 824 of Figure 8 1138; Fig. 8, Generate Survey 824); and 
transmit the electronic survey to the second user device (Kim. para. 120, “the generation of the survey can further include providing the survey to the one or several students in the sample.  In some embodiments, the survey can be provided to one or several user devices 106 associated with one or several students in the sample.”).

Regarding claim 18, Kim teaches the system of claim 11, wherein the server is further configured to:
receive, from the first client device: 
at least one learning objective of the learning course (Kim, para. 138, “the academic performance parameter can be one of several selection parameters, and can be retrieved from one of the databases 104 such as, for example, the content library database 303. In some embodiments, the academic performance parameter indicates one or several levels of academic performance desired to be represented by students in the sample.”); and
a threshold defining a minimum performance for the at least one learning objective (Kim, para. 138, “the academic performance parameter can be one of several selection parameters, and can be retrieved from one of the databases 104 such as, for example, the content library database 303. In some embodiments, the academic performance parameter indicates one or several levels of academic performance desired to be represented by students in the sample.”), wherein the event is associated with performance data of at least one student of the learning course, wherein the performance data is below the threshold (Kim, para. 138, “the academic performance parameter can be one of several selection parameters, and can be retrieved from one of the databases 104 such as, for example, the content library database 303. In some embodiments, the academic performance parameter indicates one or several levels of academic performance desired to be represented by students in the sample.”); 
determine that the performance data is below the threshold (Kim, Fig. 11, Compare Academic Performance with Parameter 1104); 
automatically generate the electronic survey in response to the performance data being below the threshold (Kim, Fig. 11, Proceed to block 824 of Figure 8 1138; Fig. 8, Generate Survey 824); and 
transmit the electronic survey to the second user device (Kim. para. 120, “the generation of the survey can further include providing the survey to the one or several students in the sample.  In some embodiments, the survey can be provided to one or several user devices 106 associated with one or several students in the sample.”).

Regarding claim 19, Kim teaches the system of claim 11, wherein the event is a beginning of the learning course (Kim, para. 111, “The process 800 begins at block 802 wherein course data is received. In some embodiments, the course data can include information relating to one or several courses including, for example, information relating to the start and end times for the one or several courses…”), and 
wherein the server is further configured to:
determine, from the course data, that the beginning of the learning course has occurred (Kim, para. 112, “After the course data has been identified, the process 800 proceeds to block 804 wherein a course is identified and/or selected.  In some embodiments, the course can be identified and/or selected to determine if a survey and/or evaluation is due.”); 
automatically generate the electronic survey in response to the beginning of the learning course (Kim, para. 160, “The process 1200 begins at block 1202, wherein a survey is provided in accordance with the method of steps 802 to 824 of FIG. 8.”); and 
transmit the electronic survey to the second user device (Kim. para. 120, “the generation of the survey can further include providing the survey to the one or several students in the sample.  In some embodiments, the survey can be provided to one or several user devices 106 associated with one or several students in the sample.”).
 
Response to Arguments
Applicant’s arguments, filed 17 May 2022, with respect to the objection to the specification have been fully considered.  The amendments to the specification obviate this objection.  Therefore, this objection has been withdrawn. 

Applicant’s arguments, filed 17 May 2022, with respect to the objections to the claims have been fully considered.  The amendments to the claims obviate these objections.  Therefore, these objections have been withdrawn.  However, the amendments to the claims necessitate a new objection.

Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments with respect to the interview held 29 April 2022, Applicant asserts that Examiner indicated that the proposed claim amendments overcome the rejections under 35 USC 112.
Examiner respectfully disagrees.  As identified in the Interview Summary mailed 04 May 2022, agreement was reached that most of the proposed amendments overcame the prior rejections under 35 USC 112(b), not all.  (Bolded for emphasis).
Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(b), Applicant asserts that the amendments to the claims obviate these rejections.  
Examiner respectfully disagrees.  While the amendments do obviate some of these rejections, they do not obviate all of them.  Additionally, the amendments also necessitate new rejections under 35 USC 112.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that, under Step 2A, Prong 1, none of the recited claim limitations fall within one of the three abstract idea groupings.  Here, Applicant asserts that a human mind cannot perform the amended step of receiving a user input from a client device configured to display a GUI, where the user input includes an electronic survey question and trigger data or the amended step of transmit the electronic survey, to a second client device operated by the target user, for display on a second GUI on the second client device.
Examiner respectfully disagrees.  Applicant is directed to the rejection above, which has been updated to address the amendments to the claims.  Further, the human mind, with the aid of pen and paper, is quite capable of performing the step of receiving a user input, where the user input includes a survey question and trigger data and the step of transmit the survey to the target user.  The mere use of generic computerized elements to automate these steps does not integrate the judicial exception into a practical application as it merely indicates a field of use or technological environment in which to apply a judicial exception.  See MPEP 2106.05(h).
Under Step 2A, Prong 2, Applicant asserts that the claims clearly recite additional elements beyond the judicial exception.
Examiner respectfully disagrees.  This is merely a conclusory statement made without substantive support, and is not persuasive.  While the rejection does identify additional elements in the claims, they are further assessed to neither integrate the judicial exception into a practical application nor add significantly more.
Applicant also asserts that the subject matter of the pending claims aligns with improvements to the functioning of a computer or to any other technology or technical field. Here, Applicant recites several excerpts from the instant specification and then asserts that the pending claims recite a specific technical improvement over prior electronic survey and evaluation systems.
Examiner respectfully disagrees.  Applicants excerpts misrepresent the status of the art before the effective filing date of claimed invention as evidenced by at least the cited prior art.  Furthermore, Applicant’s excerpts, at best, represent assertions of an improvement within the judicial exception, and not some technical improvement.  In particular, none of the excerpts are technical in nature or even rooted in computerized systems, let alone describe a technical improvement in the pending claims.  In this way, the claims most resemble those found patent ineligible in SAP America v. lnvestpic, LLC (890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018).  
Applicant then asserts that the pending claims are similar to those found patent eligible in SRI because the pending claims similarly recite a specific improvement over prior art electronic survey and evaluation systems that provides an improved feedback mechanism and targeted or personalized surveying and evaluation techniques.
Examiner respectfully disagrees.  The claims at issue in SRI are necessarily rooted in computer technology in contrast to the pending claims which merely use a computer environment to automate survey and evaluation systems.  Applicant is directed to the rejection of the claims which identifies this further.
Applicant follows with asserting that the pending claims are similar to claim 3 of Example 46 in the 2019 Update because they add a meaningful limitation in that they employ the judicial exception to generate and transmit an electronic survey specifically tailored to the survey recipient, thus avoiding the need for the instructor/teacher to engage in the time consuming and inefficient process of mentally evaluating when various triggering events occur and in response to an occurrence of a triggering event, identifying a target user, generate an electronic survey tailored to that target user, transmit the electronic survey to the target user, and receive responses to the electronic survey.
Examiner respectfully disagrees.  Example 46 is merely an example to further understanding and is not precedential.  Additionally, contrary to Applicant's assertions, the instant amended claims are wholly unrelated to claim 3 of Example 46.  Step (d) in claim 3 of Example 46 uses the information obtained via the judicial exception to take corrective action by operating the gate and routing the animals in a particular way.  In contrast, Applicant’s alleged meaningful limitation of generating and providing an electronic survey does not control some other meaningful device and its associated function that integrates the judicial exception into a practical application like step (d) of Example 46 does.  In particular, generating a survey is wholly focused on printed matter (and explicitly identified in the rejection as wholly encompassed in the judicial exception) and the transmission of the survey using electronic means is explicitly identified in the rejection as merely identifying a field of use, not some technological improvement.  Thus, even if the limitations were to be found to be an advance (which they are currently not found to be), they would at best merely be an advance in the realm of abstract ideas, and not provide an inventive concept. See SAP America Inc. v. Investpic, LLC (898 F.3d 1161, 127 U.S.P.Q.2d 1597 (Fed Cir. 2018)).  
Under Step 2B, Applicant asserts that the claims are directed to an improvement in technology as noted above, and do not attempt to preempt all ways of “electronic surveying and evaluation”.
Examiner respectfully disagrees.  As noted above, Applicant’s assertions of an improvement in technology are not persuasive.  Regarding preemption, the Examiner reminds the Applicant that the Office provides information by way of the July 2015 Update: Subject Matter Eligibility, point VI on page 8-9 regarding preemption. The current analysis as set forth in Steps 2A and 2B will be used, since it already incorporates many aspects of preemption at a level that is consistent with the case law precedent. The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand‐alone test for eligibility.  Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the most recent Office guidance as Step 2A, Prong 1; Step 2A, Prong 2; and Step 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. Use of a streamlined analysis is available for claims that “clearly do not seek to tie up any judicial exception such that others cannot practice it.” The use of “tie up” refers to the results of Steps 2A and 2B, and is not meant to imply that the streamlined analysis is either a preemption test or a means of avoiding the results that would occur if a claim were to undergo the full eligibility analysis. In fact, the results of the streamlined analysis will always be the same as the full analysis, in that a claim that qualifies as eligible after Step 2A, Prong 1, Step 2A, Prong 2, or Step 2B of the full analysis would also be eligible if the streamlined analysis were applied to that claim. Since the claimed invention is not eligible under Step 2A, Prong 1, Step 2A, Prong 2, or Step 2B of the Mayo Test, this argument is not persuasive.
Applicant then asserts that the rejection’s interpretation of the claims is flawed and minimally cites to McRO.
Examiner respectfully disagrees.  Applicant’s assertion is merely a conclusory statement made without substantive support, and is not persuasive.  Regarding McRO, the rejection explicitly identifies the instant claims are distinct from those in McRO in that the instant claims do not incorporate specific rules which enable the automation of a computer-implemented task that previously could only be performed subjectively by humans, as was the case in McRO.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 103, Applicant asserts that the cited prior art do not teach the newly amended claims.
Examiner respectfully disagrees.  Applicant is directed to the rejections of the claims which have been updated to address the amendments to the claims.
The rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715        

/JAMES B HULL/Primary Examiner, Art Unit 3715